Case 8:19-cv-01118-DOC-DFM Document 114 Filed 08/03/20 Page 1 of 4 Page ID #:3752


     Jason T. Lao (State Bar No. 288161)
1    jason.lao@haynesboone.com
     HAYNES AND BOONE, LLP
2    600 Anton Boulevard, Suite 700
     Costa Mesa, California 92626
3    Telephone: (949) 202-3000
     Facsimile: (949) 202-3001
4
     William H. Frankel (IL Bar No. 3127933;
5          admitted pro hac vice)
     wfrankel@brinksgilson.com
6    Tadashi Horie (IL Bar No. 6256941;
           admitted pro hac vice)
7    thorie@brinksgilson.com
     Andrew S. McElligott (IL Bar No. 6317538;
8          admitted pro hac vice)
     amcelligott@brinksgilson.com
9    BRINKS GILSON & LIONE
     455 N. Cityfront Plaza Drive, Suite 3600
10   Chicago, Illinois 60611
     Telephone: (312) 321-4200
11   Facsimile: (312) 321-4299
12
     Attorneys for Plaintiff Panasonic Corporation
13
                              UNITED STATES DISTRICT COURT
14
                         CENTRAL DISTRICT OF CALIFORNIA
15
     PANASONIC CORPORATION,                   Case No. 8:19-CV-01118-DOC-DFM
16
                 Plaintiff,                   NOTICE OF ERRATA FOR JULY
17                                            27, 2020 CLAIM CONSTRUCTION
           v.                                 HEARING
18
     GETAC TECHNOLOGY
19   CORPORATION and GETAC,
     INC.,
20
                 Defendants.
21
22
23
24
25
26
27
28


           NOTICE OF ERRATA FOR JULY 27, 2020 CLAIM CONSTRUCTION HEARING
Case 8:19-cv-01118-DOC-DFM Document 114 Filed 08/03/20 Page 2 of 4 Page ID #:3753



1          TO THE HONORABLE COURT AND ALL PARTIES AND THEIR
2    ATTORNEYS OF RECORD:
3          PLEASE TAKE NOTICE THAT Plaintiff Panasonic Corporation hereby
4    files this notice of errata to correct an inadvertent error made during the parties’ July
5    27, 2020 claim construction hearing. During the hearing, counsel for Defendants
6    Getac Technology Corporation and Getac, Inc. (“Defendants”) presented a purported
7    inconsistency between Figure 9 and Figure 18 of U.S. Patent No. D766,232 (“the
8    D’232 Patent”) in Slide 45 of their demonstratives. D.I. 104-1 at 46. Panasonic’s
9    counsel stated in response that Figure 9 was controlling (July 27, 2020 Markman Tr.
10   46:22-47:24), but this was an error. Figure 18 depicts the correct scope of the claim
11   and one of ordinary skill would have understood that the tablet shown in the D’232
12   patent is not claimed.
13         Defendants initially raised an alleged inconsistency between Figures 9 and 18
14   in their Disclosure of Preliminary Claim Constructions and Extrinsic Evidence (D.I.
15   76-2 at 25-26), as a basis for holding the claim indefinite. Though Defendants chose
16   not to brief this argument or to have their experts opine on it, they, nevertheless,
17   presented this argument to the Court through their Markman demonstratives. D.I.
18   104-1 at 46. Panasonic timely objected in its Objections to Defendants’ Markman
19   Slides, as Defendant’s Slide 45 (arguing the inconsistency) contained a “[n]ew
20   argument and/or no citation to the record.” D.I. 102 at 4. At the hearing, Panasonic’s
21   counsel again objected to the new arguments in Defendants’ slides, but stated that
22   Panasonic would respond to them during the hearing in order to keep the case moving
23   forward. (July 27, 2020 Markman Tr. 33:10-34:12). Though Panasonic was prepared
24   to address those arguments included in Defendants’ slides, Defendants repurposed
25   their demonstratives during the hearing to present new and different arguments.
26   What was described in Defendants’ slides as an argument for indefiniteness (D.I.
27   104-1 at 42) was presented at the Markman hearing as one of claim construction (July
28   27, 2020 Markman Tr. 28:1-29:3, 32:13-33:6, 37:16-25). Panasonic’s counsel

                                                 -1-
           NOTICE OF ERRATA FOR JULY 27, 2020 CLAIM CONSTRUCTION HEARING
Case 8:19-cv-01118-DOC-DFM Document 114 Filed 08/03/20 Page 3 of 4 Page ID #:3754



1    attempted to address these new issues during the hearing, but made an inadvertent
2    error when discussing the purported inconsistency in Slide 45.
3             Figure 18 (not Figure 9) represents the scope of the D’232 patent claim. Getac
4    argues that the purported inconsistency between Figures 9 and 18 raises a claim
5    construction issue of whether or not the “tablet connector” is claimed. (July 27, 2020
6    Markman Tr. 32:13-33:6, 37:16-25). However, as Panasonic’s expert Peter Bressler
7    has repeatedly opined, the tablet shown in the D’232 Patent (which includes the
8    “tablet connector”) is unclaimed. D.I. 78-1 at ¶¶89, 91-82. The patent should be
9    construed by considering all of the figures, as they are all informative as to the
10   claimed design. D.I. 78-1 at ¶49; D.I. 76-3 at 56-7, ¶2; Contessa Food Prods., Inc. v.
11   Conagra, Inc. 282 F.3d 1370, 1376 (Fed. Cir. 2002). Viewing all of the figures, one
12   of skill in the art would understand that “[a]s the tablet is shown in broken lines in the
13   D’232 Patent, it forms no part of the claimed design.” D.I. 78-1 at ¶91 (“In my
14   opinion, Figure 9 (cited by Getac D.I. 76 at 16)…again shows the unclaimed tablet
15   structure….”). Viewing Figures 9 and 18 in isolation, as Defendants presented them
16   at the hearing, Panasonic’s counsel incorrectly identified Figure 9 as controlling but,
17   as the record demonstrates, one of skill in the art would understand that Figure 18 is,
18   in fact, controlling – showing the tablet connector in dashed lines indicating that (like
19   the rest of the tablet) it is unclaimed.
20            In view of the foregoing, Panasonic submits this Notice of Errata to correct the
21   record and counsel’s inadvertent error during the hearing regarding this newly raised
22   issue.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                 -2-
              NOTICE OF ERRATA FOR JULY 27, 2020 CLAIM CONSTRUCTION HEARING
Case 8:19-cv-01118-DOC-DFM Document 114 Filed 08/03/20 Page 4 of 4 Page ID #:3755



1    Date: August 3, 2020                       HAYNES AND BOONE, LLP
2                                               /s/Jason T. Lao
3                                               Jason T. Lao
                                                HAYNES AND BOONE, LLP
4                                               600 Anton Boulevard, Suite 700
                                                Costa Mesa, California 92626
5                                               Telephone: (949) 202-3000
6                                               William H. Frankel
                                                Tadashi Horie
7                                               Andrew S. McElligott
                                                Jieun Lee
8                                               BRINKS GILSON & LIONE
                                                455 N. Cityfront Plaza Drive, Suite 3600
9                                               Chicago, Illinois 60611
                                                Telephone: (312) 321-4200
10
11                                              Attorneys for Plaintiff Panasonic
                                                Corporation
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          -3-
           NOTICE OF ERRATA FOR JULY 27, 2020 CLAIM CONSTRUCTION HEARING
